Citation Nr: 1432374	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-16 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a heart condition, to include as secondary to his service-connected cervical spine disability.

2.  Entitlement to service connection for irritable bowel syndrome.
 
3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to March 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In February 2014, the claim was remanded to provide the Veteran an opportunity to testify at a Board hearing.  In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The issue of entitlement to service connection for a heart condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In June 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for the issue of entitlement to service connection for irritable bowel syndrome.

2.  In June 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for left spontaneous pneumothorax.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for irritable bowel syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.204 (2013).

2.  The criteria for withdrawal of an appeal for the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for left spontaneous pneumothorax have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.  

In June 2014, the Veteran submitted a statement requesting to withdraw his claims for service connection for irritable bowel syndrome, and his request to reopen the claim of entitlement to service connection for left spontaneous pneumothorax.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these two issues.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.


ORDER

The appeal as to the Veteran's claim of entitlement to service connection for irritable bowel syndrome is dismissed.

The appeal for whether new and material evidence had been submitted to reopen a claim for entitlement to service connection for left spontaneous pneumothorax is dismissed.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.

The Veteran maintained in his June 2014 hearing that he suffers from a heart condition that is secondary to his service-connected cervical spine strain.  VA treatment records include arrhythmias among a listing of the Veteran's various active medical problems.  In support of his claim, the Veteran submitted a November 2011 statement from his chiropractor which states that the Veteran has been a patient for the past three years, and his chiropractic treatment has relieved his heart arrhythmias.  The chiropractor went on to state that the spinal adjustments to the Veteran's cervical and thoracic spine "takes pressure off the autonomic nervous system, thus restoring normal balance between the systems for normal heart function."

Since there is evidence in the record that the Veteran has been diagnosed with heart arrhythmias, and the condition may be related to his service-connected cervical spine disability, Remand is required to determine whether any diagnosed heart condition is caused by or aggravated by his service-connected cervical spine disability.  McClendon v. Nicholson, 20 Vet App. 79 (2006).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any outstanding private treatment records, including those from the Veteran's private chiropractor, should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all VA and private medical care providers who treated the Veteran for any heart or cervical spine disorder.  After securing the necessary releases, obtain these records.

2.  Then schedule the Veteran for a VA examination to determine the relationship, if any, between the Veteran's service-connected cervical spine strain and any diagnosed heart condition.  The claims folder is to be furnished to the examiner for review in its entirety.  Following a review of the relevant evidence and an examination of the Veteran, the examiner must address the following questions:

(a)  Please identify any diagnosed heart conditions.

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed heart condition was incurred in or aggravated by service?

(c)  Is it at least as likely as not (50 percent or greater degree of probability) that any diagnosed heart condition was caused by the Veteran's service-connected cervical spine strain? 

(d)  Is it at least as likely as not (50 percent or greater degree of probability)  that any diagnosed heart condition was aggravated by the Veteran's service-connected cervical spine strain?

Please note that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  If aggravation is present, the examiner should indicate to the extent possible the approximate level of disability (i.e., a baseline) present before the onset of the aggravation. 

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After the above actions and development have been completed, re-adjudicate the Veteran's claim in light of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


